 THURSTON MOTOR LINESThurston Motor Lines and General Teamsters LocalUnion No. 528. Case 10-CA-15933September 30, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn May 26, 1981, Administrative Law JudgeHutton S. Brandon issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge andto adopt his recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, ThurstonMotor Lines, Athens, Georgia, its officers, agents,successors, and assigns, shall take the action setforth in the said recommended Order.i Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products;Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 In the absence of exceptions thereto, the Board adopts, pro forma, theAdministrative Law Judge's conclusion that Michael Sims was a supervi-sor within the meaning of Sec. 2(11) of the Act.3 Member Jenkins would award interest on any backpay owed BlaineHunsinger on the basis of the position set forth in his partial dissent inOlympic Medical Corporation, 250 NLRB 146 (1980). He would not relyon Wright Line, a Division of Wright Line. Inc., 251 NLRB 1083 (1980), asestablishing that the General Counsel must prove a prima facie case; thishas been the General Counsel's burden since the statute was enactedDECISIONSTATEMENT OF THE CASEHUTTON S. BRANDON, Administrative Law Judge:This case was heard in Athens, Georgia, on March 13and 19, 1981. The charge was filed by General Team-sters Local Union No. 528, herein called the Union, onJune 16, 1980,1 and the complaint based on the chargewas issued on July 28 alleging that Thurston MotorLines, herein called the Respondent or the Company,All dates are in 1980 unless otherwise stated.violated Section 8(a)(3) and (1) of the National LaborRelations Act, as amended, herein called the Act, in dis-charging its employee, Blaine Hunsinger. The sole issuepresented by the case is whether Hunsinger was dis-charged because of his involvement in activities onbehalf of the Union.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of the positions and arguments of the parties, I makethe following:FINDINGS OF FACTI. JURISDICTIONThe Respondent is a North Carolina corporation withan office and place of business located at Athens, Geor-gia, where it is engaged in the interstate transportation offreight by truck. During the calendar year preceding theissuance of the complaint the Respondent derived grossrevenues in excess of $50,000 from the interstate trans-portation of freight. The complaint alleges, the Respond-ent's answer thereto admits, and I find that the Respond-ent is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act. It is furtheralleged, the Respondent admits, and I find that the Unionis a labor organization within the meaning of Section2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICEA. BackgroundBlaine Hunsinger, hereafter called Hunsinger, was em-ployed by the Respondent at its Athens, Georgia, termi-nal on August 8, 1973, and at the time of his dischargeon May 22 was working as a city truckdriver. Hunsingertestified without contradiction that he had received nowarnings or reprimands concerning his work during thetime of his employment at the Respondent. Robert Bell,the Respondent's terminal manager from about 5 monthsprior to Hunsinger's discharge, conceded that Hunsingerwas "basically" a good worker and a "hustler type,"who "tried to strive, in a lot of ways, to out perform theother drivers, like he was in competition or something."Hunsinger began the union organizational activityamong the approximately 13 employees utilized by theRespondent at Athens by writing the Union in December1979. Subsequently, Hunsinger received blank authoriza-tion cards for the Union which he passed out to theother employees during January. According to Hun-singer, who testified that he signed a union card himself,no other employee distributed union cards among theRespondent's Athens employees.2The record does not reflect whether Hunsinger's inter-est in the Union was whetted by his temporary part-timework in December 1979 for Carolina Freight Carriers, a2 The Union conducted its campaign among the employees on a sys-temwide basis. thus including the Respondent's other terminals in othercities. It was stipulated by the parties that this activity culminated in theUnion's filing of a petition on April 9 after which a decision and direc-tion of election was issued by the Board on June I and an election wasconducted, partly by mail ballot, around July I258 NLRB No. 48385 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcompany whose employees were represented by theUnion. Hunsinger's testimony was, however, that he didwork for that company with the express knowledge andpermission of Howell E. Newton, the Respondent's ter-minal manager at the time. Moreover, Hunsinger testifiedthat shortly after that brief period of employment withCarolina lasting about 3 weeks during December 1979,Newton told Hunsinger that he had to turn in a list tothe Respondent's home office of the Respondent employ-ees who had ever worked for a union freight line. Hun-singer told Newton he no longer worked for Carolina atthe time.3In addition to distributing union cards at the Respond-ent's Athens terminal, Hunsinger related that in late Jan-uary as he was leaving the Respondent's terminal prem-ises he stopped for a few minutes to talk to a union rep-resentative, Mosely, who was distributing leaflets to em-ployees at the terminal gate. While so engaged, Hun-singer observed Michael Sims, a billing clerk and dockforeman for the Respondent,4standing at the terminaldoors some 15 to 20 yards away looking out.5Also in January, based upon Hunsinger's testimony,Sims engaged Hunsinger in a discussion about the Unionin the terminal office in the presence of office clericalHolly Harper concerning the Union and union benefits.While Hunsinger reported that the conversation beganby Sims asking him questions about the Union, he failedto relate the specific questions.6Sims initially testified for the Respondent that he hadno conversation with Hunsinger about union benefits, butI Newton, who at the time of the hearing was no longer employed bythe Respondent, was called by the Respondent and denied Hunsinger'stestimony both with respect to knowledge about Hunsinger's part-timework for Carolina and the making of a list of employees who hadworked for a "union" freight line. While Newton testified that the Re-spondent was not concerned with whether employees worked elsewhereon their off time so long as it did not interfere with their work at theRespondent, he admitted that at least one employee, not Hunsinger, hadspecifically asked for permission or approval to work elsewhere on hisoff time. Hunsinger's testimony on having asked Newton for approval towork at Carolina was plausible and delivered in a credible and convinc-ing manner. I credit him where his testimony differs from that of Newtonwho, I find, was less persuasive.' At the hearing the Respondent took the position that Sims was not asupervisor or agent. The record reveals, however, that Sims directed thework of the terminal after the terminal manager left in the evening andprior to shutdown of the terminal at night. In performing his work, Simsdirected employees in the loading of trucks, dispatched trucks, selectedemployees for overtime work, initialed timecards of employees and re-leased them to go home upon his determination that the work had beendone. Terminal Manager Robert Bell concedes that employees were toldthat Sims was "over the dock" and Sims was "dock foreman." If Sims,who worked part-time and otherwise was a full-time student at a localuniversity, were not a supervisor, it would mean that the Respondent al-lowed its terminal to remain open and its employees to work without su-pervision from the time Bell left the premises until closing, a period offrom 2 to 5 hours. See Sumco Manufacturing Co.. Inc.. Summit GrindingCompany. 251 NLRB 427 (1980); Ludwig Fish & Produce. Inc.. 220 NLRB1086 (1975). Accordingly, I conclude that Sims was a supervisor withinthe meaning of Sec. 2(11) of the Act.' Sims denied having seen Hunsinger talking to Mosely. In view ofSims' admission that he observed other drivers leaving the terminal refus-ing to take handbills from Mosely. I find it highly unlikely he wouldhave failed to notice one who would stop to talk to Mosely. According-ly, and since I was impressed with the sincerity and earnestness of Hun-singer, I credit Hunsinger that Sims did observe him.I No coercive interrogation was alleged in the complaint or argued bythe General Counsel.on cross-examination recalled that he talked to Hun-singer at some point about the Union. Holly Harper,called by the Respondent, was vague in her recollectionsand could recall no specific conversations between Simsand Hunsinger about the Union in her presence, but con-ceded that Sims and Hunsinger may have discussed theUnion in her presence with other drivers also present.Hunsinger's recall appeared to be generally good and hissincerity has already been noted. That his testimony wasnot the product of imagination or fabrication is indicatedby the concessions of Sims and Harper that there maywell have been some discussions sometime between Simsand Hunsinger about union benefits. Accordingly, Icredit Hunsinger's claim that such discussion took placeas he testified.There was one additional occasion when the Uniondistributed handbills at the Respondent's front gate. Thatwas early April after the Union had filed its representa-tion petition and Mosely was distributing literature to theemployees announcing the filing of the petition. That theRespondent was aware of Mosely's identity and the factof his handbilling on this occasion was established in thatpart of Hunsinger's uncontradicted testimony to theeffect that he heard Sims inform Bell that the unionpeople were out in front of the gate. Bell thereafterwalked over and looked out of the terminal to personallyconfirm Sims' report. Shortly thereafter, Hunsinger leftthe terminal and again stopped and talked to Mosely atthe gate for a few minutes.B. The DischargeOn May 21 Hunsinger drove a tractor-trailer rig notregularly assigned to him.' He experienced trouble witha clutch pin which had slipped out and made the clutchinoperable.8 Hunsinger was able to effect a temporaryrepair by simply reinserting the pin, but without some re-tainer on the pin it could be expected to come out again.Hunsinger related that when he returned to the terminal,he talked to Bell on the dock and advised him of thetrouble with the clutch pin, but told Bell he would liketo drive that tractor on a permanent basis. Bell indicatedapproval, according to Hunsinger. Hunsinger further tes-tified he also asked if he could take the truck home to hisfather-in-law's shop and repair the clutch pin with nocost to the Company. According to Hunsinger, Bell re-sponded that it was "okay."9Thereafter, Hunsinger fin-ished up his work at the terminal after Bell had gone; Tractor 628 which Hunsinger was driving on May 21 was normallydriven by another more senior employee who on this date was trying outa new truck to determine whether he wanted to drive the new truck on aregular basis.'Trouble with the clutch pin appeared to be a recurring problem sincethe regular driver had periodically experienced the same difficulty.9 This alleged response of Bell differs in Hunsinger's pre-hearing state-ment to the Board in which he had related that Bell only nodded hishead affirmatively. I do not view this difference as a significant one im-pairing Hunsinger's credibility. While Hunsinger testified that two otherdrivers were on the dock at the time about 20 feet away. there is no evi-dence that either heard any remarks between Bell and Hunsinger.386 THURSTON MOTOR LINEShome, and then told Sims that he was taking tractor 628home to fix it. 0Hunsinger did in fact take the tractor home with himand did in fact repair the clutch pin." No evidence waspresented that Hunsinger had any other purpose intaking the tractor home than to repair it, nor was thereany evidence that he abused the tractor or utilized it forpersonal gain during the time he was away from the Re-spondent's premises. Hunsinger returned the repairedtractor to the Respondent's premises the following morn-ing when he reported for work.Hunsinger worked as usual on May 22, but after re-turning to the terminal at the end of the day he wascalled into Bell's office where Bell told him that he wasgoing to have to terminate him. When Hunsinger askedwhy, Bell responded that he had taken the tractor offcompany property without permission. Hunsinger pro-tested that Bell had given him permission, but Bell reiter-ated that Hunsinger had taken the vehicle and "broughtit on yourself." Hunsinger offered to pay for any fuelused in taking it home, but to no avail. The discharge ofHunsinger was completed with the surrender of his keysand identification card. While Hunsinger telephonicallyattempted to take the discharge up with Bell's supervi-sor, Levengood, that same evening he was told that thematter was in Bell's hands. Accordingly, the next day hereturned to the terminal to pick up his paycheck andagain saw Bell and asked for his job back. The requestwas denied.C. Contentions of the PartiesThe General Counsel contends, based upon Hun-singer's testimony, that the Respondent was well awareof Hunsinger's union activities and sympathies and that itdischarged him because of such activities and sympa-thies. In support of the position that the Respondentknew of Hunsinger's union sympathies the GeneralCounsel points to Sims' observation of Hunsinger talkingto Mosely, and the fact that Hunsinger had outlinedunion benefits in a conversation with Sims. Moreover,the General Counsel urges that even if direct knowledgeof Hunsinger's union activity was not established, suchknowledge could be inferred under the "small plant doc-trine."With respect to the discharge, the General Counselargues that the discrimination against Hunsinger wasshown by the specious if not entirely false reason for thedischarge, the time of the discharge during the pendencyof the representation petition, the fact that the dischargewas accomplished without warning, and the absence ofany unsatisfactory employment history on Hunsingerwhich might otherwise justify the imposition of theharsh penalty of discharge.Finally, as evidence of the pretextual nature of the dis-charge, the General Counsel relies on Hunsinger's addi-'o Sims in his testimony concedes that Hunsinger specifically) told himhe was taking the tractor home with him. Sims told Hunsinger that if itwas all right with Bell, it was all right with him." There is no evidence that the repair was not made and, on the con-trary, the regular driver of 628, Blanchard Hart, testified that he had en-countered no further problem with the clutch pin following Hunsinger'sdischarge.tional testimony that he and other employees had takentrucks home before on prior occasions without beingreprimanded or disciplined therefor. More specifically, inthis regard, Hunsinger testified that in 1975 he had takena straight truckS2home with the knowledge and permis-sion of then Assistant Terminal Manager Newton for usein moving his personal effects when changing homes.'3Further, Hunsinger related that on another occasion in1977 he took a tractor home with Newton's permissionto install a CB radio in it and on still another occasion,about February 1979, took a straight truck home to putan AM/FM radio in it.'4 Hunsinger also testified, with-out specific contradiction, that two employees, CharlesMiller and Ray McGinn had taken trucks home withthem in 1979. Hunsinger admitted that he had not takenany trucks home after Bell became terminal manager inJanuary and before May 21.Through Bell the Respondent denied that the existenceof a union campaign was a consideration in Hunsinger'sdischarge. According to Bell, the Respondent had apolicy, uniformly adhered to while he was terminal man-ager, not to allow employees to take company truckshome due to insurance and safety concerns as well as thepossibility of misuse of the trucks. He specifically deniedindicating approval of Hunsinger taking tractor 628home on May 21 and, on the contrary, testified Hun-singer did not specifically ask to take the tractor home,and ultimately conceded as much when told of his dis-charge on May 22. Although Bell testified that Hun-singer had mentioned on May 21 that he could take thetruck to his father-in-law's shop to fix it, Bell had re-sponded "something to the effect" that he would haveLee, the local mechanic, fix it. '5 However, Bell concededthat Lee had left for the day and he had not specificallyrequested Lee to repair the truck. Bell first becameaware of Hunsinger's taking the truck home when uponcoming into work the next day he noted that Hunsinger'spersonal vehicle, a pickup truck, had not been movedfrom the terminal overnight. Upon inquiry, he learnedthat Hunsinger had taken the Respondent's truck homeand he thereupon made the decision to discharge himafter checking telephonically with his superior in the Re-spondent's home office. When Hunsinger returned to theterminal from his route in the afternoon, Bell effectuatedhis first discharge of a company employee. Bell conced-ed that he did not talk to Hunsinger prior to making thedischarge decision, nor did he even check his personnel1 A straight truck as used herein refers to a truck having a cab perma-nently affixed to the load bed and is to be distinguished from a tractor-trailer rig." The Respondent conceded that its past practice was to allow its em-ployees to utilize its trucks in moving to new homes." While he denied that he had ever given Hunsinger permission totake a truck home to put a radio in it, he admitted that he had once al-lowed Hunsinger to take a truck to his father-in-law's shop to ee abouthaving some brakes repaired. Again, I credit Hunsinger where his testi-mony contradicts Newton's. Hunsinger's recall was impressive inasmuchas he specifically related the vehicle numbers of the trucks he testifiedahout. I am convinced that his testimony in this regard was reliable andaccurate.' Hunsinger admitted that the usual procedure for the repair of me-chanical problems was to advise the dispatcher in writing and then if therepair was not made, to report it to the terminal manager387 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfile to consider Hunsinger's employment history and itseffect on the discharge decision. In short, it was the Re-spondent's position that Hunsinger was discharged forcause, i.e., removal of a tractor from the Respondent'spremises without permission.D. ConclusionCritical to a finding of a violation in this case is thedetermination of whether the Respondent knew of theunion activities and sympathies of Hunsinger. Basedupon the record considered as a whole and that portionof Hunsinger's testimony I have already credited, I con-clude that the Respondent did have such knowledge.Thus, it is clear that Hunsinger was observed by Simstalking to Mosely whose identity as a union representa-tive was known to the Respondent, so Hunsinger's unionsympathies and inclinations would be immediately sus-pect. Sims admitted that he had observed other driversleaving the premises during Mosely's handbilling andthey were not "taking anything." Under such circum-stances, a driver who took the handbills or stopped andtalked to Mosely must be regarded as sympathetic to theUnion. I conclude therefore that there was direct knowl-edge of Hunsinger's sympathies.Even assuming that there was no direct knowledge ofHunsinger's union activities or sympathies, there is sub-stantial evidence on the record from which such knowl-edge may be inferred. Such an inference here is warrant-ed under the Board's small plant doctrine. See WiesePlow Welding Co., Inc., 123 NLRB 616 (1959). Therewere only about 13 employees employed by the Re-spondent at the Athens terminal. Hunsinger was the onlyemployee shown to have distributed union cards. Thereis no evidence he attempted to hide his union activity orsympathy. He discussed and explained union benefitswith Sims, and he, with Newton's knowledge as I havefound, had worked on a part-time basis for a short whilefor an employer whose employees were represented bythe Union. The Respondent was interested in such prioremployment as demonstrated by Hunsinger's creditedtestimony that Newton sometime in December 1979 wascompiling a list of employees who had worked for"union" employers. Bell's personal interest on the pointwas revealed by his candid admission that he was "inter-ested" in knowing whether employees were engaged inunion activities. Moreover, he was admittedly aware ofthe union activity at the terminal from the first week hestarted work at the terminal sometime in January. Bellfurther admitted that Hunsinger had voiced frequentcomplaints concerning his working conditions. And Hun-singer testified without contradiction that at a company-called meeting for the purpose of expressing oppositionto the Union on May 8, Hunsinger had raised a questionof Bell regarding layoffs by seniority. In view of suchcomplaints and questions during the existence of theunion organizational campaign, Hunsinger would havehad to be regarded as a likely union supporter. Finally,while he at one point testified he did not know whetherHunsinger fit into a procompany or prounion slot, Simsanswered a question by the General Counsel aboutwhether Hunsinger had ever said anything to Sims dem-onstrating Hunsinger's union support by the evasive andunconvincing reply, "No, not directly."Considering all the foregoing, I am persuaded that aninference that the Respondent was aware of Hunsinger'sunion activities, sympathies, and inclinations is warrant-ed. 6 I draw that inference here.In considering Hunsinger's discharge it is not theBoard's function to second guess an employer's imposi-tion of discipline including discharge, so long as such dis-cipline is not imposed for a reason unlawful under theAct. But where the asserted reason for the discharge isalleged to be pretextual, the employer's response to theemployee's alleged offense must be carefully considered.As stated by the Fourth Circuit in Neptune Water MeterCompany, 551 F.2d 568, 570 (1977):The rule is that if the employee has behavedbadly, it won't help him to adhere to the union, andhis employer's anti-union animus is not of control-ling importance. But if the employee is a goodworker and his breach of the work rules trivial, themore rational explanation for discharge may be invi-dious motivation. Such motivation can be foundfrom the absence of any good cause for discharge.This must be so unless we are willing to assumesomething we know to be false; that businessmenhire and fire without any reason at all.In the end after weighing all relevant factors in-cluding particularly the gravity of the offense, anunfair labor practice may be found only if there is abasis in the record for a finding that the employeewould not have been discharged, though he mayhave been subjected to a milder form of punishmentfor the offense, except for the fact of his union ac-tivity.Thus, careful examination of the asserted reason forthe discharge in the instant case is necessary to assess theRespondent's true motivation, not to substitute Boardjudgment on the overall fairness or wisdom of the em-ployer in the discharge. As was said in Shattuck DennMining Corporation (Iron King Branch) v. N.L.R.B., 362F.2d 466, 470 (9th Cir. 1966):Actual motive, a state of mind, being the ques-tion, it is seldom that direct evidence will be availa-ble that is not also self-serving ... .If [the trier offact] finds that the stated motive for the discharge isfalse, he certainly can infer that there is anothermotive. More than that, he can infer that the motiveis one that the employer desires to conceal ....A determination on whether Hunsinger had actual per-mission to take the tractor home on May 21 to fix it issignificant, but not controlling, in assessing the truth orfalsity of the Respondent's defense here. I have carefullyconsidered Hunsinger's testimony where it contradictedl A to Z Portion Meats, Inc., 238 NLRB 643 (1978), enforcementdenied 643 F.2d 390 (6th Cir. 1981); Coral Gables Convalescent Home.Inc., 234 NLRB 1198 (1978); Friendly Markets. Inc., 224 NLRB 967(1976); Ludwig Fish & Produce, Inc., supra: Hadley Manufacturing Corpo-ration, 108 NLRB 1641 (1954).388 THURSTON MOTOR LINESthat of Bell regarding permission to take the truck home.I have already noted Hunsinger's sincerity. Bell's recallappeared to be less positive and specific concerning hisremarks to Hunsinger on May 21. It follows, based onHunsinger's testimony which I credit over that of Bell,that permission was granted to take the truck home andthe Respondent's asserted basis for discharge was nonex-istent. But, even if Bell did not grant specific permissionto Hunsinger to take the truck home, I would neverthe-less find that the discharge was pretextual as argued bythe General Counsel. I am persuaded that Hunsinger un-derstood that he had permission since, even by Bell's tes-timony, there was no express refusal for him to do so,only a reply that Bell would have Lee, who was notavailable at that time, look at the problem. Hunsingerhad taken trucks home before without any problems, andthere was no published or specifically announced rulethat employees could not take a truck home. Hunsingermade no effort to surreptitiously remove the truck. Heclearly told Sims what he was going to do. There wasno showing that he abused or misused the truck, nor wasthere any evidence that Hunsinger did anything with thetruck other than repair it with the hope he might be ableto drive the truck on a regular basis. The Respondent ad-mittedly did not lose any use of the vehicle by virtue ofHunsinger's taking it home overnight.In light of the foregoing, the Respondent's impositionof the extremely harsh penalty of discharge is largely outof proportion to the alleged offense of Hunsinger. Thedischarge is even less understandable in light of Hun-singer's record of 7 yearst7of unblemished employment 18by the Respondent. The Respondent's reaction is all themore perplexing because Bell did not attempt to ascer-tain any explanation by Hunsinger for taking the truckhome before the discharge decision was made. More-over, there is no effort by Bell to ascertain or considerwhether Hunsinger's actions were based on good inten-tions or whether there were any mitigating circum-stances. Bell did not even ascertain if Hunsinger had re-paired the tractor. Given all these circumstances, plusthe fact that the Respondent had a disciplinary systemunder which it could have imposed a lesser penalty con-sisting of a written warning for Hunsinger's alleged of-fense, and even if specific permission had not been grant-ed to Hunsinger to take the truck home on May 21, I am'' Hunsinger, according to the record, was about the third most senioremployee of the Respondent." The Respondent did not dispute the absence of any warnings givento Hunsinger during his employment. However, and notwithstandingBell's admission that Hunsinger was a good employee and a "hustler,"the Respondent sought to show that Hunsinger was less than an ideal em-ployee and that some of his other faults were a consideration in his dis-charge. Thus, Bell testified that he had trouble with Hunsinger not call-ing in prior to his lunch breaks rather than afterwards and had talked tohim about it around four times. He made no contention, however, that heever issued any specific warnings to Hunsinger regarding this. Accord-ingly, and since this "problem" was not mentioned to Hunsinger at thetime of his discharge, and because Bell admitted that Hunsinger strove toout-perform other drivers in his work, I completely discredit Bell's testi-mony that this "problem" played a part in the decision to discharge Hun-singer. The attempt to adduce an additional defense to the discharge, adefense which I conclude is spurious, serves only to support an inferenceas to the unlawfulness of the real reason. Grede Foundries. Inc., 211NLRB 710 (1974), enfd. 521 F.2d 1403 (D.C. Cir 1975)persuaded that the stated reason for the discharge was infact false.Since I find the asserted reason to be false I must as-certain the Respondent's real motivation. In assessing thereal motivation for Hunsinger's discharge, it must first beobserved that there is no evidence of independent viola-tions of Section 8(a)(1) of the Act which ordinarily serveto establish that degree of union animus sufficient to sup-port a conclusion of unlawful discrimination. However,both Bell and Sims admitted that the position of the Re-spondent was not exactly neutral on the union issue.Thus, Bell testified that the Respondent's position on theUnion was "we did not need a union." Similarly, Simstestified that the Respondent's position was that it wouldbe in the drivers' "best interest" not to unionize. In anyevent, the Board has held that union animus may be in-ferred from the entire set of circumstances surroundingthe discharge. Patrick Plaza Dodge, 210 NLRB 870(1974), enforcement denied in pertinent part 522 F.2d 804(4th Cir. 1975). Considering the entire record herein andthe factors already laid out above and the conclusionthat the asserted basis for Hunsinger's discharge was acontrived and false one, I am convinced that the infer-ence is warranted that the real reason for the dischargewas an unlawful one; i.e., Hunsinger's union activities. Itherefore conclude that the discharge of Hunsinger vio-lated Section 8(a)(3) and (1) of the Act as alleged in thecomplaint. 9CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce and an industry affecting commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By discriminatorily discharging Blaine Hunsinger onMay 22, 1980, the Respondent has engaged in and is en-gaging in unfair labor practices in violation of Section8(a)(3) and (1) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has violated theAct in the discharge of Blaine Hunsinger I shall recom-'9 While this case has been discussed and analyzed above in terms of apretextual basis for the discharge, application of the principles announcedby the Board in Wright Line, a Division of Wright Line, Inc., 251 NLRB1083 (1980), relative to employer motivations in discharges would yieldthe same result. The traditional pretext analysis is "essentially the same"as the analysis set forth in Wright Line. See Wright Line, supra, 251 at1091. See also Guerdon Industries, 255 NLRB 610 (1981). In any event.considering the record as a whole I would conclude that the GeneralCounsel established a prima facie case of a violation of the Act with re-spect to Hunsinger's discharge. and the Respondent failed to adequatelyrebut it. More specifically, the Respondent failed to show any precedentfour discharging or reprimanding employees for taking a company vehiclehome, and, on the contrary, the credited testimony of Hunsinger estab-lished that he and other employees had previously been allowed to takesuch vehicles home on appropriate occasions without encountering disci-pline therefor. Thus, the Respondent has failed to demonstrate that Hun-singer would have been discharged in the absence of his protected con-duct389 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmend an order that it cease and desist from discrimina-torily discharging employees and take certain affirmativeaction necessary to effectuate the policies of the Act. Ishall recommend an order that it offer immediate andfull reinstatement to Blaine Hunsinger, without prejudiceto his seniority or other rights and privileges previouslyenjoyed, and make him whole for any loss of earnings hemay have suffered by reason of his unlawful dischargeby the Respondent. Backpay with interest thereon is tobe computed in the manner prescribed in F. W. Wool-worth Company, 90 NLRB 289 (1950), and Florida SteelCorporation, 231 NLRB 651 (1977).20Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER2The Respondent, Thurston Motor Lines, Athens,Georgia, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Discharging or otherwise discriminating againstemployees because of their interest in, or activity onbehalf of, a labor organization.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Offer Blaine Hunsinger immediate and full rein-statement to his former job or, if that job no longerexists, to a substantially equivalent position, without prej-udice to his seniority or any other rights or privilegespreviously enjoyed, and make him whole for any loss ofearnings he may have suffered by reason of his unlawfuldischarge by Respondent in the manner set forth in thesection herein entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-2 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).:1 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its Athens, Georgia, terminal copies of theattached notice marked "Appendix." 22Copies of saidnotice, on forms provided by the Regional Director forRegion 10, after being duly signed by the Respondent'srepresentative, shall be posted by the Respondent imme-diately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 10, inwriting, within 20 days of the date of this Order, whatsteps the Respondent has taken to comply herewith.22 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise discrimi-nate against employees because of their interest in,or activity on behalf of, a labor organization.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of their rights under the National LaborRelations Act.WE WILL offer Blaine Hunsinger immediate andfull reinstatement to his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or other rightsand privileges previously enjoyed, and WE WILLmake him whole for any loss of earnings he mayhave suffered by reason of our unlawful dischargeof him, with interest.THURSTON MOTOR LINES390